DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 21 December 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-11, 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 6520669 B1) in view of Woodward (US 2008/0062712 A1) and Gocke (US 2019/0009706 A1).  
With respect to claim 1:	Chen teaches a lighting module (66) integrable in a vehicle exterior (see Fig. 7) as a headlight (column 6 lines 20-24) and adapted to be arranged as a center lighting module (see Fig. 7) between a left exterior lighting device (56 or 76 on left (see Fig. 7)) and a right exterior lighting device of the vehicle (56 or 76 on right (see Fig. 7)), wherein the lighting module is a lighting module comprising an array of light source units comprising light source units in the form of pixels in a single continuous matrix (see Fig. 7) the pixels being independently controllable to provide low beam light (column 6 lines 20-24), the array of light source units being adapted to extend along a transverse axis of the vehicle across a longitudinal center plane of the 
Chen does not specifically teach wherein the lighting module is a high-definition lighting module comprising an array of light source units comprising at least 1000 light source units.
However, Gocke teaches wherein the lighting module is a high-definition lighting module comprising an array of light source units comprising at least 1000 light source units (paragraph 8).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Chen to have more than 1000 light source units as taught by Gocke in order to generate sharp edged projections, allowing certain portions of the beam to be selectively masked (Gocke paragraphs 3, 8).
Chen does not specifically teach the pixels being independently controllable to provide high beam light.
Note; Chen does teach pixels which are independently controllable to provide high beam light, but they are in a different lighting module.
However, Woodward teaches a lighting module (20) in which pixels (24) are independently controllable to provide both high beam and low beam light (paragraph 20).  
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Chen to have combine the high beam and low beam pixels in the lighting module in order to provide additional 
With respect to claim 5:	Chen teaches “wherein the lighting module comprises a portion of light source units (94 on left) arranged on one side of the longitudinal center plane of the vehicle for providing high beam light (see Fig. 5), and a portion of light source units (94 on right) arranged on the other side of the longitudinal center plane of the vehicle for providing high beam light (see Fig. 5)”.
With respect to claim 6:	Chen teaches “wherein light source units in a center portion of the lighting module are configured to provide only low beam light (column 6 lines 20-24)”.
With respect to claim 7:	Chen teaches ““wherein the lighting module comprises distal portions (74) of light source units (76) arranged further from a center of the lighting module (see Fig. 7) than the portion (80) of light source units (84) arranged for high beam light (column 6 lines 24-47), wherein one distal portion is arranged on each side of the center of the lighting module (see Fig. 7), wherein the distal portions of light source units are configured for providing at least directional lighting (column 6 lines 24-33)”.
With respect to claim 8:	Chen teaches “wherein the portions of light source units are symmetrically arranged with respect to the center of the lighting module (see Fig. 7)”.
With respect to claim 9:	Chen teaches “wherein the light source units in the array are independently controllable by a control unit for providing at least one of high beam light and low beam light (column 6 lines 37-42)”.

With respect to claim 11:	Chen teaches “wherein at least one of the light source units is controllable for providing low beam light and high beam light	 (column 6 lines 24-47)”.
With respect to claim 13:	Chen in view of Woodward and Gocke teaches “a lighting module according to claim 1 (see above)”.
Chen further teaches “vehicle lighting system (Fig. 7) comprising: left and right exterior lighting devices (56 or 76) adapted to be arranged on each side of a longitudinal center plane of the vehicle (see Fig. 7)”.
With respect to claim 14:	Chen teaches “wherein the lighting module is adapted to be arranged as a center lighting module between the left exterior lighting device and the right exterior lighting device of the vehicle (see Fig. 7)”.
With respect to claim 15:	Chen teaches “wherein the left exterior lighting device and the right exterior lighting device include at least direction lights (column 6 lines 24-27)”.
With respect to claim 16:	Chen teaches “wherein lighting module is adapted to be arranged between the left and right exterior lighting devices as part of a center lighting headlight (see Fig. 7)”.
With respect to claim 17:	Chen teaches a control unit (vehicle electrical system) configured to control a lighting module (66) integrable in a vehicle exterior (see Fig. 7) and adapted to be arranged as a center lighting module (see Fig. 7) between a left exterior lighting device (56 or 76) and a right exterior lighting device of the vehicle (56 or 
Chen does not specifically teach wherein the lighting module is a high-definition lighting module comprising an array of light source units comprising at least 1000 light source units.
However, Gocke teaches wherein the lighting module is a high-definition lighting module comprising an array of light source units comprising at least 1000 light source units (paragraph 8).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Chen to have more than 1000 light source units as taught by Gocke in order to generate sharp edged projections, allowing certain portions of the beam to be selectively masked (Gocke paragraphs 3, 8).
Chen does not specifically teach the pixels being independently controllable to provide high beam light.
Note; Chen does teach pixels which are independently controllable to provide high beam light, but they are in a different lighting module.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Chen to have combine the high beam and low beam pixels in the lighting module in order to provide additional lighting patterns in circumstances when the space available for the lighting module is limited (Woodward paragraphs 20-21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875